Citation Nr: 0106458	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a cyst, left side of 
head.

2. Entitlement to service connection for hernia.

3.  Entitlement to service connection for polyp.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1944 
to January 1945.



FINDINGS OF FACT

1.  A cyst, left side of head was not shown in service; 
evidence submitted in support of the claim does not establish 
a current disability of a cyst, left side of head.

2.  A hernia was not shown in service; evidence submitted in 
support of the claim does not establish a current disability 
of a hernia.

3.  A polyp was not shown in service; evidence submitted in 
support of the claim does not establish a current disability 
of a polyp.


CONCLUSION OF LAW

1.  A cyst, left side of head was not incurred in or 
aggravated by active service.  38 U.S.C.A. §  1110 (West 1991 
& Supp. 2000).

2.  A hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 2000).

3.  A polyp was not incurred in or aggravated by active 
service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board of Veterans' Appeals (Board) must point out that 
the existence of disability is a statutory requirement quite 
independent of any previous law or case law based upon the 
concept of a well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Emphasis in original.) See U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.")  In other words, the recent legislative 
change that eliminated the concept of a well-grounded claim 
did not in any way alter the basic statutory requirement that 
there must be a present disability before service connection 
may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran underwent a 
physical examination in May 1946 for purposes of terminating 
active service.  No "significant" or disabling diseases, 
wounds, or injuries was noted at that time.

The veteran reported treatment at the Veterans Memorial 
Medical Center for this disabilities beginning in 1970 and at 
the Temple Community Hospital in 1998.  The RO wrote to the 
veteran and explained he needed to submit such evidence.  In 
the December 1999 statement of the case, the RO explained to 
the veteran that such evidence was required and had not been 
submitted.  

A letter dated January 11, 2000, from Dr. Y.C.O. reveals that 
the veteran has been under his care for "the past several 
years."  The letter reflects that the veteran has current 
diagnoses of chronic sinusitis, hypertension, degenerative 
joint disease and chronic obstructive pulmonary disease.  The 
letter also reveals that an undated CT-head scan of the 
veteran was reported to be within normal limits.

II. Analysis

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(hereafter VCAA) (to be codified at 38 U.S.C. § 5103A).  In 
this regard, the Board observes that the regional office (RO) 
advised the veteran on numerous occasions that he had not 
provided evidence of the current disabilities claimed, and 
that one of the requirements necessary to establish service 
connection was the submission of medical evidence that showed 
that the claimed diseases or injuries currently existed.  The 
RO first explained this in a letter to the veteran in June 
1999.  The RO reiterated the need for evidence of a current 
disability in its July 1999 rating decision and its December 
1999 statement of the case.  Thereafter, in a supplemental 
statement of the case issued in May 2000, the RO acknowledged 
that the veteran had provided medical evidence showing 
treatment for other conditions, but it pointed out that the 
veteran still needed to provide evidence that demonstrates 
that the claimed conditions exist.  

The record further reflects that the veteran has not alleged 
the existence of any service medical records, or any other 
Federal government records, not already on file.  While the 
veteran reported non-Federal government surgical treatment 
for the claimed cyst disorder in 1970, he did not allege 
there exists competent medical evidence of current disability 
related to this condition.  On his claim for benefits, he 
reported treatment at the Veterans Medical Memorial Center 
for two weeks in 1970, but not later.  On an authorization 
for release of medical information from the Veterans Memorial 
Medical Center, he simply listed the dates 1970 to 1998, but 
did not allege relevant treatment after 1970.  Nor did he 
subsequently allege relevant treatment at the Veterans 
Memorial Medical Center after the RO expressly advised him of 
the need for evidence of current disability.  He also 
reported treatment at another private facility in 1998 on an 
authorization for release of medical information, but he did 
not allege it was for one of the disabilities for which he is 
claiming service connection.  He made no reference to this 
treatment in 1998 on his claim form when he listed post 
service treatment for disorders for which he was claiming 
service connection.  He did not refer to treatment at this 
facility when the RO repeatedly advised him he needed 
evidence of current disability.  Finally, the statement from 
Dr. Y. C. O. summarizing the veteran's current disabilities 
completely fails to indicate the presence of any relevant 
disability.

Although the new law revised the former 38 U.S.C.A. § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence of a well-
grounded claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim, 
the new law does not require that the Secretary make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  In this case, the veteran's own statements 
concerning post service medical treatment fail to establish 
there is a reasonable possibility that this evidence could 
substantiate the claim.  He has failed to allege that the 
records of the Veterans Memorial Medical Center or Temple 
Hospital show current disability.  The only competent medical 
evidence he has submitted serves to refute rather than 
support the claim since it fails to mention a current 
disability related to the claimed disorders.  There is no 
obligation to obtain a VA medical examination or opinion 
unless the claimant makes a showing with competent evidence 
of current disability or persistent or recurrent symptoms of 
disability.  The Board also finds the report of Dr. Y. C. O. 
constitutes competent medical evidence showing no current 
disability exists related to the disorders for which service 
connection is claimed.  Thus, there is medical evidence of 
record adequate to decide the claim.  

In summary, the Board finds that the RO has fully discharged 
all the requirements of the new legislation.  A VA 
examination or opinion is not necessary to decide the claim.  
Therefore the Board finds it is not prejudicial to proceed to 
decide the claim without first referring the claim back to 
the RO to consider in light of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
current diagnosis of cyst (left side of head), polyp or 
hernia, or clinically established residuals thereof.  As 
noted above, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau, supra.  The Board further 
finds that current "disability" means a disability shown by 
competent medical evidence to exist at the date of the filing 
of the claim for service connection or thereafter.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The Court has also held that the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, supra.  Under 
these criteria, "disability" for VA compensation benefit 
purposes is not shown to be present in this case as to the 
veteran's claim.

The Board has considered the evidence relevant to this claim, 
and first notes that there is no evidence of a cyst (left 
side of head), a hernia, or a polyp, other than the veteran's 
assertion thereto.  The veteran, as a layperson, is not 
competent to make medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The only post-
service medical evidence submitted by the veteran does not 
substantiate his claimed disabilities. 

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of cyst (left side of head), 
polyp, hernia, or clinical findings of residuals thereof 
sufficient to indicate current disability.  Moreover, while 
the veteran is capable of providing evidence of certain 
persistent or recurrent symptoms of disability, he is unable 
to provide continuity of symptomatology of symptoms of this 
condition because he is not competent to link persistent or 
recurrent symptoms to an underlying disability that is not 
perceptible to a lay party.  The disorders of cyst (left side 
of head), polyp, and hernia are medical disabilities subject 
to diagnosis by a party with medical expertise, not to a lay 
person's observation.  The Board finds nothing in the recent 
legislative changes that has altered the methods of proof of 
critical facts set forth in the prior case law.  Indeed, the 
use of the term "competent evidence" appears to endorse the 
concepts set forth in that case law.

The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has current disabilities related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.





ORDER

The claim for service connection for a cyst, left side of 
head, is denied.  

The claim for service connection for a hernia is denied.  

The claim for service connection for a polyp is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

